Exhibit 10.13

OCEAN BIO-CHEM, INC.
 
AMENDMENT NUMBER TWO TO NET LEASE
 
This Amendment Number Two to Net Lease is made and entered into as of this 16
day of May, 2013, by and between PEJE, INC. as Landlord and:
 
TENANT:
MAILING ADDRESS:
STAR BRITE DISTRIBUTING, INC.
4041 S.W. 47th Avenue
Fort Lauderdale, Florida 33314
PHONE:
(954) 587-6280
   
LEASED PREMISES:
 
BUILDING:
TRACT TWELVE, NEW TOWN
COMMERCE CENTER
ADDRESS:
4041 SW. 47th Avenue 
Fort Lauderdale, Florida 33314

 
The Net Lease dated May 1, 2008 by and between Landlord and Tenant is hereby
amended by adding thereto the following provisions:
 
The Term of the Lease shall be extended from May 1, 2018 to and including
December 31, 2023 (the "Extended Term").
 
The Tenant has not been in default of this lease. The tenant has occupied, and
occupies all the premises described in the contract.
 
When current net lease expires in 2023, by and between Landlord and Tenant, the
renewal term will revert back to a period of ten years, without changes, as per
Tenant's notification of its intention to exercise his option to renew this Net
Lease in conformity with paragraph 30 of the Net Lease Amendment One signed on
July the 12th, 2006.
 
The parties agreed to review the terms of this lease at the end of the 3th, 6th
and 10th year, at the request of one or the other party.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, the day
and year first above written to this Net Lease Agreement.
 
[img.jpg]
 